Case 1:20-cv-00206-KBJ Document 1-3 Filed 01/27/20 Page 1 of 3




               Exhibit B
      Case 1:20-cv-00206-KBJ Document 1-3 Filed 01/27/20 Page 2 of 3
                                                                           U.S. Department of Justice




                                                                           Federal Bureau of Investigation
                                                                           Washington, D.C. 20535

                                                                             October 10, 2019

MR. ROBERT OLSON
GUN OWNERS OF AMERICA, INC.
SUITE 4
370 MAPLE AVENUE WEST
VIENNA, VA 22180

                                                                FOIPA Request No.: 1448966-000
                                                                Subject: NICS Indices Self-Submission Form

Dear Mr. Olson:

        This acknowledges receipt of your Freedom of Information/Privacy Acts (FOIPA) request to the
FBI. Below you will find check boxes and informational paragraphs about your request, as well as specific
determinations required by these statutes. Please read each one carefully.

                  Your request has been received at FBI Headquarters for processing.

                  You submitted your request via the FBI’s eFOIPA system.

                           We have reviewed your request and determined it is consistent with the FBI
                           eFOIPA terms of service. Future correspondence about your FOIPA request will
                           be provided in an email link unless the record’s file type is not supported by the
                           eFOIPA system.

                           We have reviewed your request and determined it is not consistent with the FBI
                           eFOIPA terms of service. Future correspondence about your FOIPA request will
                           be sent through standard mail.

                  The subject of your request is currently being processed and documents will be released
                  to you upon completion.

                  Release of responsive records will be posted to the FBI’s electronic FOIA Library (The
                  Vault), http:/vault.fbi.gov, and you will be contacted when the release is posted.

                  Your request for a public interest fee waiver is under consideration and you will be advised
                  of the decision if fees are applicable. If your fee waiver is not granted, you will be
                  responsible for applicable fees per your designated requester fee category below.

                  For the purpose of assessing any fees, we have determined:

                           As a commercial use requester, you will be charged applicable search, review,
                           and duplication fees in accordance with 5 USC § 552 (a)(4)(A)(ii)(I).

                           As an educational institution, noncommercial scientific institution or
                           representative of the news media requester, you will be charged applicable
                           duplication fees in accordance with 5 USC § 552 (a)(4)(A)(ii)(II).

                           As a general (all others) requester, you will be charged applicable search and
                           duplication fees in accordance with 5 USC § 552 (a)(4)(A)(ii)(III).
       Case 1:20-cv-00206-KBJ Document 1-3 Filed 01/27/20 Page 3 of 3
         Please check the status of your FOIPA request at www.fbi.gov/foia by clicking on FOIPA Status
and entering your FOIPA Request Number. Status updates are adjusted weekly. The status of newly
assigned requests may not be available until the next weekly update. If the FOIPA has been closed the
notice will indicate that appropriate correspondence has been mailed to the address on file.

        For questions regarding our determinations, visit the www.fbi.gov/foia website under “Contact Us.”
The FOIPA Request number listed above has been assigned to your request. Please use this number in all
correspondence concerning your request.

         You may file an appeal by writing to the Director, Office of Information Policy (OIP), United States
Department of Justice, Sixth Floor, 441 G Street, NW, Washington, D.C. 20001, or you may submit an
appeal through OIP's FOIA online portal by creating an account on the following website:
https://www.foiaonline.gov/foiaonline/action/public/home. Your appeal must be postmarked or electronically
transmitted within ninety (90) days from the date of this letter in order to be considered timely. If you submit
your appeal by mail, both the letter and the envelope should be clearly marked “Freedom of Information Act
Appeal.” Please cite the FOIPA Request Number assigned to your request so it may be easily identified.

         You may seek dispute resolution services by contacting the Office of Government Information
Services (OGIS). The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland
20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile
at 202-741-5769. Alternatively, you may contact the FBI’s FOIA Public Liaison by emailing
foipaquestions@fbi.gov. If you submit your dispute resolution correspondence by email, the subject
heading should clearly state “Dispute Resolution Services.” Please also cite the FOIPA Request Number
assigned to your request so it may be easily identified.



                                                                 Sincerely,




                                                                 David M. Hardy
                                                                 Section Chief,
                                                                 Record/Information
                                                                    Dissemination Section
                                                                 Information Management Division
